DETAILED ACTION
1.	 Claims 1-12 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


4.	Claims 1-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Alperin et al. (US 20070239832 A1) in view of Langoulant et al. (US 20080034315 A1) in further view of Adler et al. (US 20110054976 A1).

As per claim 1, Alperin teaches an electronic device, comprising (Alperin, fig. 1:10, par. [0024], “an initiating device 110.” Where the initiating device is interpreted as the electronic device): 
a display (Alperin, fig. 3:315, par. [0061], “one or more output devices 315 (e.g., a display device, a printer, etc.” Where the one or more output devices is interpreted as the display); 
one or more processors (Alperin, fig. 3:305, par. [0011], a processor); 
memory (Alperin, fig. 3:340, par. [0061], “a random access memory ("RAM") and/or a read-only memory ("ROM"), which can be programmable, flash-updateable and/or the like.”; 
and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for (Alperin, fig. 3, par. [0065], “software, stored on and/or executed by a computer system such as system 300, can provide the functions of the service provider system, a manager, an end device, etc.” where the software is interpreted as the one or more programs. Where the functions of the service provider system is interpreted as one or more instructions of the one or more programs): 
receiving a message (Alperin, fig. 2, par. [0051], “a common language message received” where the common language message received is interpreted as the receiving a message); 
in response to receiving the message, identifying, in the received message, event information (Alperin, figs. 4-6, par. [0051], [0059], in response to a common language message received via a bus. A calendar event information is identified based on the content of the received message. For example, identifying information for one or more recipient devices that a user of an initiating device may wish to notify on the occurrence of a calendar event); 
in response to identifying the event information, generating a calendar event associated with the identified event information (Alperin, figs. 4-6, par. [0051], [0058]-[0059], “when the manager 266 generates a calendar page, it can generate a calendar page spanning the requested time period, i.e., the request day, week, month, or other period.” Where the requested time period has the calendar event identified on the common language message received via a bus. For example, fig. 4:415 has the calendar event 425 which was generate as a response of a marketing meeting being requesting via an email message where the email message herein is the common language message received via the bus); 
displaying a first user interface corresponding to the received message, the first user interface concurrently displaying (Alperin, fig. 4:400, par. [0066], “an exemplary user interface for presenting communication records in a calendar perspective according to one embodiment of the present invention.” Wherein the exemplary user interface is interpreted as the first user interface and it comprises of event information generated from the common language message received): 
a message portion comprising content of the received message by the electronic device (Alperin, fig. 5:510, par. [0074], “displaying additional details of a communication selected by the user can comprise displaying a tooltip 510 including textual information from the communication record indicated by the selected graphical indication and further describing the communication.” Where the tooltip is interpreted as the message portion and it comprises of textual information received on the common language message, For example, fig. 5:510 comprises of the information of who the email message came from, the time, and subject of the email message where the email message is a common language message);
an indication that the generated calendar event is a suggested calendar event (Alperin, fig. 5:510, par. [0074], “the additional information may indicate a communication type, the other party to the communication, i.e., the sender or recipient, the time and or date received, the duration, if any, the subject, if discernable, etc.” where the sender or recipient, the time and or date received, the duration, if any, the subject, if discernable, etc. are all interpreted as indication that the generated calendar event is a suggested calendar event. For exemple, fig. fig:5:510, display “Jsmith” which “Jsmith”);
However, it is noted that the prior art of Alperin does not explicitly teach “a suggestion portion concurrently displaying: a first user interface object corresponding to the generated calendar event that , when selected, invokes a second user interface corresponding to content of the identified event information, wherein the second user interface comprising detailed content corresponding to the identified event information; a second user interface object associated with the generated calendar event that, when selected, causes the electronic device to add the generated calendar event to a database comprising a plurality of calendar events; while displaying the first user interface object corresponding to the generated calendar event, detecting selection of the first user interface object; displaying the second user interface corresponding to the content of the identified event information.”
On the other hand, in the same field of endeavor, Langoulant teaches a suggestion portion concurrently displaying (Langoulant, fig.6A-G:602, par. [0060], “The body 602 of the note window 600 is capable of receiving text entered by a user of the system”. Where the body is interpreted as the suggestion portion. The body comprises of a plurality of notes suggesting the user to participate in a plurality of events, see fig. 6D:602): 
a first user interface object corresponding to the generated calendar event that, when selected, invokes a second user interface corresponding to content of the identified event information, wherein the second user interface comprising detailed content corresponding to the identified event information (Langoulant, fig. 6F-G, par. [0061], “a To do interface input control 653 which is selectable by the user to open or close a To do input panel 655 shown in both FIGS. 6F and 6G.” Where the To do interface input control 653 is interpreted as the first user interface object corresponding to the generated calendar event. The To do input panel 655 is interpreted as the second user interface corresponding to content of the identified event information. Where the To do input panel display all the information associated with the proposed event upon the selection of the To do interface input control. Where the open is invoking the To do input panel display to open after the user selected it);
a second user interface object associated with the generated calendar event that, when selected, causes the electronic device to add the generated calendar event to a database comprising a plurality of calendar events (Longoulant, figs. 6E-6G:663, par. [0061], “a calendar name input 663” the calendar name input is interpreted as the second user interface object. The calendar name input allows the user to select a particular calendar for the To do item to be associated with the selected calendar name, where the To do item is interpreted as the generated calendar event. After the user selected the same of the calendar for the To do item. The to do item is interpreted to be add to the selected calendar which is inherent to be save in a To do database comprising a plurality of To do items. Further, fig. 4E, par. [0018], [0064], displaying a list of To do items within a To do database for a user where the list of To do items is interpreted as the plurality of calendar events);
while displaying the first user interface object corresponding to the generated calendar event, detecting selection of the first user interface object  “a To do interface input control 653 which is selectable by the user to open the To do input panel in FIGS. 6F and 6G”. Where the open to do interfaced input control means the to do interfaced input control was selected while it was being display to the user);
displaying the second user interface corresponding to the content of the identified event information (Langoulant, figs. 6F-G, par. [0061], the To do input panel in FIGS. 6F and 6G is displaying the information about generated event. See fig.  6F-G:655. Where the To do input panel is interpreted herein as the second user interface).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Langoulant that teaches managing To do items and/or notes and/or emails or other electronic messages into Alperin that teaches a calendar page can be generated for displaying the communication records. Additionally, this provide a unified, easy to read presentation of communications occurring via multiple devices and/or media.
The motivation for doing so would be to provide calendaring functions (Langoulant par. [0002]). 
However, it is noted that the combination of prior art of Alperin, and Langoulant, do not explicitly teach “in response to detecting selection of the first user interface object: ceasing to display the first user interface corresponding to the received message;”
On the other hand, in the same field of endeavor, Adler teaches in response to detecting selection of the first user interface object: ceasing to display the first user interface corresponding to the received message (Adler, figs, 2, 3, par. [0059], “the user interface element 302 can also allow the invitee to defer the decision till later, e.g., by clicking on the "Cancel" button 310.  If the invitee clicks on the "Cancel" button 310, the user interface element 302 can be dismissed, and the invitee can deal with the notification 210 shown in FIG. 2 at a later time.” wherein the clicking on the "Cancel" button is inherent to send a response to the device to dismiss or stop/cease to show the user interface element where the "Cancel" button is associate; in the alternative if the “in response to detecting selection of the first user interface object” means an automatically selection of a button or a user interface object option in an user interface presented. It is noted that It was known at the time of the invention that merely providing an automatically means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Adler that teaches a media for scheduling a recurring even into the combination Alperin that teaches a calendar page can be generated for displaying the communication records, and Langoulant that teaches managing To do items and/or notes and/or emails or other electronic messages. Additionally, this provide a unified, easy to read presentation of communications occurring via multiple devices and/or media.
The motivation for doing so would be to manage recurring event having many occurrences over a long period of time in a calendar, and to investigate whether an existing calendar item already occupies the time window in a calendar. (Adler par. [0004]). 

As per claim 2, Alperin teaches wherein the suggestion portion comprises a third user interface object associated with the generated calendar event that, when selected, causes the electronic device to cease displaying the second user interface object (Alperin, fig. 6, par. [0076]-[0077], “a pop-up window 615 including textual information from the communication record indicated by the selected graphical indication and further describing the communication.” Where the pop-up window is interpreted as the third user interface object associated with the generated calendar event that. Further, “an option 630 to delete the message” wherein the option to delete the message if selected will deleted the message of the graphical element 610. Wherein the graphical element 610 is interpreted as the second user interface object. It is known that a deletion of the message would remove it from the data storage and obvious it would cease to display once the message would no longer exist).  

As per claim 3, Alperin teaches wherein the message comprises an email (Alperin, figs. 4-6, [0055], an email message).  

As per claim 4, Alperin teaches wherein the generated calendar event comprises a date and a time (Alperin, fig. 5:505, 5:510, par. [0074], graphical element 505. Where the graphical element is interpreted as the generated calendar event comprises the date and the time. Further, if the user selects the tooltip 510 it would display to the user the details of the graphical element 505 which comprises of date and . 
 
As per claim 5, Alperin teaches a method comprising (Alperin, par. [0005], methods): 
at an electronic device with a display (Alperin, fig. 3, par. [0003], “a unified, easy to read presentation of communications occurring via multiple devices and/or media.” Where the multiple devices is interpreted to comprise the electronic device. Further, par. [0061], “one or more output devices 315 (e.g., a display device, a printer, etc.”): 
receiving a message (Alperin, fig. 2, par. [0051], “a common language message received” where the common language message received is interpreted as the receiving a message); 
in response to receiving the message, identifying, in the received message, event information (Alperin, figs. 4-6, par. [0051], [0059], in response to a common language message received via a bus. A calendar event information is identified based on the content of the received message. For example, identifying information for one or more recipient devices that a user of an initiating device may wish to notify on the occurrence of a calendar event); 
in response to identifying the event information, generating a calendar event associated with the identified event information (Alperin, figs. 4-6, par. [0051], [0058]-[0059], “when the manager 266 generates a calendar page, it can generate a calendar page spanning the requested time period, i.e., the request day, week, month, or other period.” Where the requested time period has the calendar event identified on the common language message received via a bus. For example, fig. 4:415 has the calendar event 425 which was generate as a response of a marketing meeting being requesting via an email message where the email message herein is the common language message received via the bus); 
displaying a first user interface corresponding to the received message, the first user interface concurrently displaying (Alperin, fig. 4:400, par. [0066], “an exemplary user interface for presenting communication records in a calendar perspective according to one embodiment of the present invention.” Wherein the exemplary user interface is interpreted as the first user interface and it comprises of event information generated from the common language message received): 
a message portion comprising content of the received message by the electronic device (Alperin, fig. 5:510, par. [0074], “displaying additional details of a communication selected by the user can comprise displaying a tooltip 510 including textual information from the communication record indicated by the selected graphical indication and further describing the communication.” Where the tooltip is interpreted as the message portion and it comprises of textual information received on the common language message, For example, fig. 5:510 comprises of the information of who the email message came from, the time, and subject of the email message where the email message is a common language message);
an indication that the generated calendar event is a suggested calendar event (Alperin, fig. 5:510, par. [0074], “the additional information may indicate a communication type, the other party to the communication, i.e., the sender or recipient, the time and or date received, the duration, if any, the subject, if discernable, etc.” where the sender or recipient, the time and or date received, the duration, if any, the subject, if discernable, etc. are all interpreted as indication that the generated calendar event is a suggested calendar event. For exemple, fig. fig:5:510, display “Jsmith” which is an indication that this event is a generated event form the email received from “Jsmith”);
However, it is noted that the prior art of Alperin does not explicitly teach “a suggestion portion concurrently displaying: a first user interface object corresponding to the generated calendar event that, when selected, invokes a second user interface corresponding to content of the identified event information, wherein the second user interface comprising detailed content corresponding to the identified event information; a second user interface object associated with the generated calendar event that, when selected, causes the electronic device to add the generated calendar event to a database comprising a plurality of calendar event; while displaying the first user interface object corresponding to the generated calendar event, detecting selection of the first user interface object; displaying the second user interface corresponding to the content of the identified event information.”
On the other hand, in the same field of endeavor, Langoulant teaches a suggestion portion concurrently displaying (Langoulant, fig.6A-G:602, par. [0060], “The body 602 of the note window 600 is capable of receiving text entered by a user of the system”. Where the body is interpreted as the suggestion portion. The body : 
a first user interface object corresponding to the generated calendar event that, when selected, invokes a second user interface corresponding to content of the identified event information, wherein the second user interface comprising detailed content corresponding to the identified event information (Langoulant, fig. 6F-G, par. [0061], “a To do interface input control 653 which is selectable by the user to open or close a To do input panel 655 shown in both FIGS. 6F and 6G.” Where the To do interface input control 653 is interpreted as the first user interface object corresponding to the generated calendar event. The To do input panel 655 is interpreted as the second user interface corresponding to content of the identified event information. Where the To do input panel display all the information associated with the proposed event upon the selection of the To do interface input control. Where the open is invoking the To do input panel display to open after the user selected it);
a second user interface object associated with the generated calendar event that, when selected, causes the electronic device to add the generated calendar event to a database comprising a plurality of calendar events (Longoulant, figs. 6E-6G:663, par. [0061], “a calendar name input 663” the calendar name input is interpreted as the second user interface object. The calendar name input allows the user to select a particular calendar for the To do item to be associated with the selected calendar name, where the To do item is interpreted as the generated calendar event. After the user selected the same of the calendar for the To do item. The to do item is interpreted to be add to the selected calendar which is inherent to be save ;
while displaying the first user interface object corresponding to the generated calendar event, detecting selection of the first user interface object (Langoulant, figs. 6F-G, , par. [0061], “a To do interface input control 653 which is selectable by the user to open the To do input panel in FIGS. 6F and 6G”. Where the open to do interfaced input control means the to do interfaced input control was selected while it was being display to the user);
displaying the second user interface corresponding to the content of the identified event information (Langoulant, figs. 6F-G, par. [0061], the To do input panel in FIGS. 6F and 6G is displaying the information about generated event. See fig.  6F-G:655. Where the To do input panel is interpreted herein as the second user interface).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Langoulant that teaches managing To do items and/or notes and/or emails or other electronic messages into Alperin that teaches a calendar page can be generated for displaying the communication records. Additionally, this provide a unified, easy to read presentation of communications occurring via multiple devices and/or media.
The motivation for doing so would be to provide calendaring functions (Langoulant par. [0002]). 
However, it is noted that the combination of prior art of Alperin, and Langoulant do not explicitly teach “in response to detecting selection of the first user interface object: ceasing to display the first user interface corresponding to the received message;”
On the other hand, in the same field of endeavor, Adler teaches in response to detecting selection of the first user interface object: ceasing to display the first user interface corresponding to the received message (Adler, figs, 2, 3, par. [0059], “the user interface element 302 can also allow the invitee to defer the decision till later, e.g., by clicking on the "Cancel" button 310.  If the invitee clicks on the "Cancel" button 310, the user interface element 302 can be dismissed, and the invitee can deal with the notification 210 shown in FIG. 2 at a later time.” wherein the clicking on the "Cancel" button is inherent to send a response to the device to dismiss or stop/cease to show the user interface element where the "Cancel" button is associate; in the alternative if the “in response to detecting selection of the first user interface object” means an automatically selection of a button or a user interface object option in an user interface presented. It is noted that It was known at the time of the invention that merely providing an automatically means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Adler that teaches a media for scheduling a recurring even into the combination Alperin that teaches a calendar page can be generated for displaying the communication records, and Langoulant that teaches managing To do items and/or notes and/or emails or 
The motivation for doing so would be to manage recurring event having many occurrences over a long period of time in a calendar, and to investigate whether an existing calendar item already occupies the time window in a calendar. (Adler par. [0004]). 

As per claim 7, Alperin teaches wherein the message comprises an email (Alperin, figs. 4-6, [0055], an email message).

As per claim 8, Alperin teaches wherein the generated calendar event comprises a date and a time (Alperin, fig. 5:505, 5:510,  par. [0074], graphical element 505. Where the graphical element is interpreted as the generated calendar event comprises the date and the time. Further, if the user selects the tooltip 510 it would display to the user the details of the graphical element 505 which comprises of date and time of the graphical element 505 herein interpreted as the generated calendar event comprises a date and a time).

As per claim 9, Alperin teaches a non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device with a display device and one or more input devices, the one or more programs including instructions for (Alperin, par. [0022], machine-readable media are disclosed to provide presentation of communication “a unified, easy to read presentation of communications occurring via multiple devices and/or media.” Where the presentation is on a display. Furthermore, fig. 3, par. [0065], “software, stored on and/or executed by a computer system such as system 300, can provide the functions of the service provider system, a manager, an end device, etc.” where the software is interpreted as the one or more programs. Where the functions of the service provider system is interpreted as one or more instructions of the one or more programs): 
receiving a message (Alperin, fig. 2, par. [0051], “a common language message received” where the common language message received is interpreted as the receiving a message); 
in response to receiving the message, identifying, in the received message, event information (Alperin, figs. 4-6, par. [0051], [0059], in response to a common language message received via a bus. A calendar event information is identified based on the content of the received message. For example, identifying information for one or more recipient devices that a user of an initiating device may wish to notify on the occurrence of a calendar event); 
in response to identifying the event information, generating a calendar event associated with the identified event information (Alperin, figs. 4-6, par. [0051], [0058]-[0059], “when the manager 266 generates a calendar page, it can generate a calendar page spanning the requested time period, i.e., the request day, week, month, or other period.” Where the requested time period has the calendar event identified on ; 
displaying a first user interface corresponding to the received message, the first user interface concurrently displaying (Alperin, fig. 4:400, par. [0066], “an exemplary user interface for presenting communication records in a calendar perspective according to one embodiment of the present invention.” Wherein the exemplary user interface is interpreted as the first user interface and it comprises of event information generated from the common language message received): 
a message portion comprising content of the received message by the electronic device (Alperin, fig. 5:510, par. [0074], “displaying additional details of a communication selected by the user can comprise displaying a tooltip 510 including textual information from the communication record indicated by the selected graphical indication and further describing the communication.” Where the tooltip is interpreted as the message portion and it comprises of textual information received on the common language message, For example, fig. 5:510 comprises of the information of who the email message came from, the time, and subject of the email message where the email message is a common language message);
an indication that the generated calendar event is a suggested calendar event (Alperin, fig. 5:510, par. [0074], “the additional information may indicate a communication type, the other party to the communication, i.e., the sender or recipient, the time and or date received, the duration, if any, the subject, if discernable, etc.” “Jsmith” which is an indication that this event is a generated event form the email received from “Jsmith”);
However, it is noted that the prior art of Alperin does not explicitly teach “a suggestion portion concurrently displaying: a first user interface object corresponding to the generated calendar event that, when selected, invokes a second user interface corresponding to content of the identified event information, wherein the second user interface comprising detailed content corresponding to the identified event information; a second user interface object associated with the generated calendar event that, when selected, causes the electronic device to add the generated calendar event to a database comprising a plurality of calendar events; while displaying the first user interface object corresponding to the generated calendar event, detecting selection of the first user interface object; displaying the second user interface corresponding to the content of the identified event information.”
On the other hand, in the same field of endeavor, Langoulant teaches a suggestion portion concurrently displaying (Langoulant, fig.6A-G:602, par. [0060], “The body 602 of the note window 600 is capable of receiving text entered by a user of the system”. Where the body is interpreted as the suggestion portion. The body comprises of a plurality of notes suggesting the user to participate in a plurality of events, see fig. 6D:602): 
a first user interface object corresponding to the generated calendar event that, when selected, invokes a second user interface corresponding to content of the identified event information, wherein the second user interface comprising detailed content corresponding to the identified event information (Langoulant, fig. 6F-G, par. [0061], “a To do interface input control 653 which is selectable by the user to open or close a To do input panel 655 shown in both FIGS. 6F and 6G.” Where the To do interface input control 653 is interpreted as the first user interface object corresponding to the generated calendar event. The To do input panel 655 is interpreted as the second user interface corresponding to content of the identified event information. Where the To do input panel display all the information associated with the proposed event upon the selection of the To do interface input control. Where the open is invoking the To do input panel display to open after the user selected it);
a second user interface object associated with the generated calendar event that, when selected, causes the electronic device to add the generated calendar event to a database comprising a plurality of calendar events (Longoulant, figs. 6E-6G:663, par. [0061], “a calendar name input 663” the calendar name input is interpreted as the second user interface object. The calendar name input allows the user to select a particular calendar for the To do item to be associated with the selected calendar name, where the To do item is interpreted as the generated calendar event. After the user selected the same of the calendar for the To do item. The to do item is interpreted to be add to the selected calendar which is inherent to be save in a To do database comprising a plurality of To do items. Further, fig. 4E, par. [0018], ; 
while displaying the first user interface object corresponding to the generated calendar event, detecting selection of the first user interface object (Langoulant, figs. 6F-G, , par. [0061], “a To do interface input control 653 which is selectable by the user to open the To do input panel in FIGS. 6F and 6G”. Where the open to do interfaced input control means the to do interfaced input control was selected while it was being display to the user);
displaying the second user interface corresponding to the content of the identified event information (Langoulant, figs. 6F-G, par. [0061], the To do input panel in FIGS. 6F and 6G is displaying the information about generated event. See fig.  6F-G:655. Where the To do input panel is interpreted herein as the second user interface). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Langoulant that teaches managing To do items and/or notes and/or emails or other electronic messages into Alperin that teaches a calendar page can be generated for displaying the communication records. Additionally, this provide a unified, easy to read presentation of communications occurring via multiple devices and/or media.
The motivation for doing so would be to provide calendaring functions (Langoulant par. [0002]). 
However, it is noted that the combination of prior art of Alperin, and Langoulant do not explicitly teach “in response to detecting selection of the first user interface object: ceasing to display the first user interface corresponding to the received message;”
On the other hand, in the same field of endeavor, Adler teaches in response to detecting selection of the first user interface object: ceasing to display the first user interface corresponding to the received message (Adler, figs, 2, 3, par. [0059], “the user interface element 302 can also allow the invitee to defer the decision till later, e.g., by clicking on the "Cancel" button 310.  If the invitee clicks on the "Cancel" button 310, the user interface element 302 can be dismissed, and the invitee can deal with the notification 210 shown in FIG. 2 at a later time.” wherein the clicking on the "Cancel" button is inherent to send a response to the device to dismiss or stop/cease to show the user interface element where the "Cancel" button is associate; in the alternative if the “in response to detecting selection of the first user interface object” means an automatically selection of a button or a user interface object option in an user interface presented. It is noted that It was known at the time of the invention that merely providing an automatically means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Adler that teaches a media for scheduling a recurring even into the combination Alperin that teaches a calendar page can be generated for displaying the communication records, and Langoulant that teaches managing To do items and/or notes and/or emails or 
The motivation for doing so would be to manage recurring event having many occurrences over a long period of time in a calendar, and to investigate whether an existing calendar item already occupies the time window in a calendar. (Adler par. [0004]).

As per claim 10, Alperin teaches wherein the suggestion portion comprises a third user interface object associated with the generated calendar event that, when selected, causes the electronic device to cease displaying the second user interface object (Alperin, fig. 6, par. [0076]-[0077], “a pop-up window 615 including textual information from the communication record indicated by the selected graphical indication and further describing the communication.” Where the pop-up window is interpreted as the third user interface object associated with the generated calendar event that. Further, “an option 630 to delete the message” wherein the option to delete the message if selected will deleted the message of the graphical element 610. Wherein the graphical element 610 is interpreted as the second user interface object. It is known that a deletion of the message would remove it from the data storage and obvious it would cease to display once the message would no longer exist).

As per claim 11, Alperin teaches wherein the message comprises an email (Alperin, figs. 4-6, [0055], an email message).

Alperin teaches wherein the generated calendar event comprises a date and a time (Alperin, fig. 5:505, 5:510,  par. [0074], graphical element 505. Where the graphical element is interpreted as the generated calendar event comprises the date and the time. Further, if the user selects the tooltip 510 it would display to the user the details of the graphical element 505 which comprises of date and time of the graphical element 505 herein interpreted as the generated calendar event comprises a date and a time).

Prior Art of Record
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hullot et al. (US 20040044646 A1), teaches operating a calendar in a data processing system. Lemay et al. (US 20080320391 A1), teaches a portable electronic device with a touch screen display. Huang et al. (US 20030097361 A1), teaches a message center such as an electronics-mail (e-mail) application.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehichioya, Fred can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO J CAIA DO/
Examiner, Art Unit 2168

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168